  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 1 of 13



              UNITED STATES DISTRICT COURT
               DISTRICT OF MASSACHUSETTS
____________________________________
UNITED STATES OF AMERICA, )
                               )
                               )
                               )
                               ) Docket No.
                               ) 1:01-cr-10198-IT
     v.                        )
                               )
                               )
LEO OLADIMU                    )
                               )
_______________________________)



        DEFENDANT'S SENTENCING MEMORANDUM


      The Defendant requests that this Court impose a Guideline
sentence of 188 months, with a period of supervised release to be
served in Southern California, where he has friends and resources
ready to support him and to assist in his re-integration.

      I.     The Defendant's GSR is 151-188 months because he
             neither an Armed Career Criminal nor a Career
             Offender, and his offense level is 29.
      The Defendant is not an Armed Career Criminal post-Johnson.
And because only one of his prior convictions is a crime of violence
or a violent felony, his offense level is only 29. Because he has a
criminal history category of VI, his offense level of 29 results in a
GSR of 151-188 months. USSG § 5A (2005).




                                    1
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 2 of 13



             A. The Defendant has only one predicate offense.
      For the reasons stated in the Defendant's previously filed
Amended 28 U.S.C. § 2255 Motion (Doc. 351) and Reply (Doc. 361),
incorporated herein by reference, only one of the four previously

identified crimes currently qualifies as either an ACC predicate under
§ 924(e) or a career offender predicate for guideline purposes.

                    1. New Jersey Aggravated Assault is not a
                       violent felony or a crime of violence.
      New Jersey Aggravated Assault is overbroad. It permits

conviction upon a finding of recklessness. It permits conviction where
injury results from other acts than violent force. And it permits
conviction upon a finding of mere attempt. (Doc. 351 at 14-17.) New

Jersey Aggravated Assault is not a predicate violent felony under the
ACCA, and it is not a crime of violence as defined in USSG § 4B1.2.
      The government's reliance on Baptiste for the contrary holding
(Doc. 407 at 2) is misleading because Baptiste was decided under the
unconstitutional residual clause of 18 U.S.C. § 16(b). Baptiste v. Att'y
Gen 841 F.3d 601, 606-15 (3rd Cir. 2016). To the extent that Baptiste
relies on an unconstitutional residual clause, it is not persuasive.

                    2. New Jersey Burglary is not a violent felony
                       or a crime of violence.
      New Jersey Burglary requires no violent force. It is not generic
burglary because it punishes breaking into any structure, not merely a
building. (Doc. 351 at 17-18.)


                                    2
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 3 of 13



                    3. New York First Degree Assault is not a
                       violent felony or a crime of violence. (PSR ¶
                       94.)
      New York First Degree Assault, New York Penal Law §
120.10(1) (1996), is overbroad because it does not require that the

victim is injured by the application of violent physical force. (Doc.
351 at 19-20.) It does not require any use of violent force at all. (Id.)
      At any rate, the legal question is moot, because government did

not establish which subsection of the statute the Defendant was
convicted under. (Id.) It is beyond dispute that the other paragraphs of
the statute are not all violent felonies or crimes of violence. (Id.) To

establish a conviction under the first paragraph, the government
produced no Shepard-admissible documents.
      For its general argument that the Defendant's conviction is a

valid predicate here, the government cites an unpublished Second
Circuit opinion, United States v. Houston, 732 Fed.Appx. 24, 28-29
(2d Cir. 2018) (unpublished). But Houston is neither authoritative as a
matter of law nor relevant in the absence of admissible Shepard
documents.

                    4. The Defendant preserves for further review
                       that New York Second Degree Assault is not
                       a violent felony or a crime of violence.
      The First Circuit has held that New York Second Degree
Assault is a violent felony. Lessand v. United States, 898 F.3d 115




                                     3
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 4 of 13




(1st Cir. 2018). The Defendant contests the finding because the statute
lacks as an element the use of violent force. (Doc. 351 at 18-19.)

             B. Because the Defendant has only one predicate
                offense, his offense level is 29.
      Per the analysis adopted in the Memorandum of Susan Wells
("Wells Memo"), the Defendant's post-Johnson offense level is 29.
      The Wells Memo bases the post-Johnson calculation on the

2006 PSR findings. Thus, the offenses remain grouped as they were in
2002; the Defendant receives no credit for acceptance of
responsibility; and the Defendant is assumed to have possessed a

firearm "in connection with" his conspiracy to rob the bank. Only the
number of predicate offenses under 18 U.S.C. § 924(e) and under
USSG § 4B1.2 are altered.

      The Defendant renews his previous objections to the previous
PSR. But let us assume arguendo that none of his objections is
sustained. For the purpose of re-sentencing, only the number of
predicate offenses will be altered, and all other findings in the 2006
PSR will remain as they were.
      Under these conditions, and using the Guidelines operative in

2006, the Defendant's offense level is calculated as follows:

      Group 1: Offense Level 24, USSG §§ 2K2.1(a)(3), 3C1.1;
      Group 2: Offense Level 20, USSG § 2K2.1(a)(4);
      Group 3: Offense Level 26, USSG §§ 2K2.1(a)(4), 2K2.1(b)(4);


                                    4
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 5 of 13



      Group 4: Offense Level 17, USSG §§ 2B5.1(a),
               2B5.1(b)(2)(A), 2B5.1(b)(3); and
      Adjusted: Offense Level 29, USSG § 3D1.4
The Defendant's analysis here tracks the analysis in the Wells Memo.
The number of predicate offenses are adjusted post-Johnson, and all

other findings in the 2006 PSR remain as they were. (Wells Memo at
2.)
      The Defendant's results diverge from the Wells Memo results
only because the Wells Memo relies on the wrong edition of the
Guidelines. The Wells Memo calculates the Group 3 Offense Level as
28 because the Wells Memo uses the current Guidelines. Use of the

current Guidelines is error. The current Guidelines impose a 4-point
enhancement for effacement of a serial number, USSG § 2K2.1(b)(4)
(2018), whereas the 2005 Guidelines impose only `a 2-point
enhancement, USSG § 2K2.1(b)(4)(2005). To avoid being placed in
double jeopardy, the Defendant is entitled to use of the 2006
Guidelines.
      Using the analysis in the Wells Memo but correcting its
reliance on the wrong edition of the Guidelines, the Defendant has an
offense level of 29. This results in a GSR of 151-188 months. USSG §
5A (2005).




                                   5
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 6 of 13



      II.    This Court should not consider recent alleged
             misconduct reported by the BOP because the
             Defendant and his attorney have not had an
             opportunity to discuss the alleged incidents in a
             confidential setting.
      March 20, 2020, one day before the scheduled re-sentencing,

the Defendant's attorney received the Wells Memo, which contains,
inter alia, a list of alleged misconduct reported by the BOP. (Wells
Memo at 5.) The Defendant has not yet had the opportunity to discuss

these allegations by the BOP with counsel in a confidential setting. He
is currently incarcerated at the Donald W. Wyatt Detention Facility in
Rhode Island, where the waiting time for an attorney call is over a

week long. Staff at Wyatt explained that this is a result of (1) remote
court hearings, which require use of the same resources as attorney
calls, and (2) staff absences, which are increasing. (Affidavit of

Counsel ¶¶ 2-5.)
      Although the Defendant received some reports from the
government, he did not receive reports related to all of the listed
infractions. And he did not receive them in time to discuss schedule
an attorney call. (Id. at ¶¶ 6-7.) He respectfully urges that he has a
Sixth Amendment and Fourteenth Amendment (due process) right to a

confidential meeting with counsel regarding these allegations before
they can be considered in his sentencing.




                                    6
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 7 of 13



      III.   The Defendant is highly likely to die of COVID-19 if
             he remains incarcerated during the next six months
      The Defendant is incarcerated at the Donald W. Wyatt

Detention facility in Rhode Island. He has previously provided an
affidavit accurately describing the conditions of incarceration among
the general population. (Affidavit of Defendant at ¶¶ 2-6.) He was

initially assigned to the general population and believed, until last
week, that he would ultimately be returned there. Thus, his initial
affidavit described the conditions of the general population and not

the conditions of inmates in restrictive custody. Attached here is a
second affidavit describing conditions in restrictive custody. (See id.)1
The security measures at Wyatt do not prevent or even slow the

introduction and transmission of COVID-19 therein, and it is
irrelevant which part of the facility he is held in.

      IV.    The Defendant is rehabilitated and will contract
             COVID-19 if sent to a halfway house.
      For the reasons stated in his Emergency Motion for Release
Pending Sentencing (Doc. 394); Emergency Motion for Release
Pending Adjudication of Amended 28 U.S.C. § 2255 Motion (Doc.
399) and supporting Affidavit of Counsel (Doc. 400); and Emergency

Motion for PSR (Doc. 405), incorporated herein by reference, the
Defendant suggests that continued incarceration has no social value.



      1
         The affidavit is unsigned because there was not time to wait
for its return by mail.
                                     7
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 8 of 13




       It is not necessary for the protection of society or for further
rehabilitation. As punishment, it would violate the 8th Amendment by

exposing him to an unconstitutionally high risk of contracting a
deadly infection. COVID-19 has now entered the Wyatt facility where
he is incarcerated. (Affidavit of Counsel ¶ 9.) It is only a matter of

time until it reaches the Defendant.
       If the Defendant is released to a halfway house, he will be
confined to yet another dormitory environment where social

distancing is impossible and from which people come and go in
violation of the CDC-recommendation to shelter in place. For
someone with the Defendant's health conditions, a halfway house is

equally prohibited by Eighth Amendment considerations during the
pandemic because it is equally likely to result in his death.

       V.    The Defendant has a comprehensive release plan.
       The Defendant proposes release to his partner's apartment in
Southern California, where he plans to make use of numerous
resources available to assist in the re-integration of prisoners returning
home after long periods of incarceration. (Affidavit of Counsel ¶¶ 10-
11.)

             A. Education and Employment
       The Defendant recognizes that a GED does not prepare him for
work that is sufficiently challenging or interesting to engage him in
the long term. (Id. ¶ 12.) He intends to enroll in a high quality "coding

                                     8
  Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 9 of 13




camp," a high-intensity training program that teaches smart and
motivated people without prior computer-science experience how to

write computer code. (Id. ¶ 13.) He anticipates receiving long-term
financial and logistical support for his education from Project
Rebound, an organization that operates out of U.C. San Bernadino.

(Id. ¶ 14.)

              B. Social Re-Integration.
       The reality is that social reintegration after an environment like

Lewisburg is a slow and painful process. Mr. Oladimu is aware that
sudden re-emersion in a crowded, noisy, chaotic world has undone
inmates with the best of intentions. (Id. ¶ 15.) He anticipates making a

slow re-entry, balancing healthy social contact with his inevitable
need for extensive time alone. (Id. ¶ 16.) He is lucky to have the
support of his partner, who has a job and an apartment in Southern
California and is ready to provide financial support as he makes this
transition. (See Doc. 408, Letter of Allie Tempus.)
       He recognizes that his tattoos, which broadcast his former ties
to white supremacist groups, will be a major obstacle to healthy and
successful reintegration wherever he might choose to live, work, and
educate himself. (Affidavit of Counsel ¶ 17.) He himself finds them
repugnant. (Id. ¶ 18.) Luckily, there is an organization in California to
help him. Homeboy Industries helps people like Mr. Oladimu who are
physically marked by former ties to anti-social organizations. (Id. ¶

                                    9
 Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 10 of 13




19.) While he is living with his partner, learning some computer-
science, and feeling his way back into the rhythms of daily life, he

will also be removing his tattoos. (Id. ¶ 20.)

               C. Community
         As indicated by his letters and testimony of support, spanning

2002 until today, Mr. Oladimu is fortunate. He has a supportive
community invested in his long-term success. He is smart, engaged,
and eager to begin a new life, far from prison and far from the white-

supremacist beliefs he adopted there. He continues to work to analyze
the processes that brought him to that place. He considers that his
absorption into and recovery from the poison of white supremacy

gives him a unique ability to analyze its dangers and to share insight
into how it spreads and continues to poison our society. (See Exhibit
1, Inside the Hive Mind; Exhibit 2, Defendant's Letter to the Court.)
         He asks this court to release him. After all this work and all this
progress, he does not want to die of a preventable illness, far from his
friends and family.
                              CONCLUSION
         For the reasons stated above, the Defendant should be
sentenced to 188 months and to supervised release out of the Southern
District of California, for a period of time to be determined by the
court.
                                    Respectfully Submitted,
                                    LEO OLADIMU

                                      10
Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 11 of 13



                            By his attorney,
                            /s/ Dana Goldblatt
                            Massachusetts BBO# 601022
                            The Law Office of Dana Goldblatt
                            150 Main Street, Ste 28
                            Northampton, MA 01060
                            413-570-4136
                            dana@danagoldblattlaw.com




                              11
 Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 12 of 13



                         Certificate of Service
I hereby certify that this document, filed through the ECF system, will
be sent electronically to the registered Participants as identified on the
Notice of Electronic Filing (NEF) on April 21, 2020.
                                               /s/ Dana Goldblatt




                                   12
Case 1:01-cr-10198-IT Document 409 Filed 04/21/20 Page 13 of 13
